            Case 1:18-cr-00879-SHS Document 291 Filed 01/21/21 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                       Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                          Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                 LONG ISLAND
 40 Fulton Street, 23rd Floor                                             1103 Stewart Avenue, Suite 200
New York, New York 10038                                                   Garden City, New York 11530
 Telephone: (212) 349-9000                                                  Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                                  Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                            E-mail: william@saponepetrillo.com


                                                                                  January 21, 2021

Hon. Sidney H. Stein
United States District Judge
United States District Court
Southern District of New York                                                 MEMO ENDORSED
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Jimenez, et al.
                                           Docket No.: 18-CR-879 (SHS)

Dear Judge Stein:

       I am counsel to Defendant Ireline Nunez. I write to request that the Court modify Ms.
                                permit her to travel to the Middle District of Pennsylvania from
January 29 to February 1, 2021.

       Ms. Nunez wishes to travel for a smal
If permitted to travel, Ms. Nunez would stay at Camelback Resort, located at 193 Resort Drive,
Tannersville, PA 18372.

      By way of background, on November 14, 2018, the Hon. Barbara C. Moses ordered Ms.
Nunez released on a $150,000 personal recognizance bond secured by the signatures of two

Services, and her travel was limited to the Southern and Eastern Districts of New York. The Court

release 26 months ago, Ms. Nunez has remained fully compliant with all of the terms of her release.

        I have spoken to the government, by AUSA Ni Qian, Esq., and they do not object to this
request. Pretrial Services, by Officer Madalyn Toledo, takes no position on this request, but notes
                                     with supervision.

                                                    ppreciated.
       Case 1:18-cr-00879-SHS Document 291 Filed 01/21/21 Page 2 of 2




                                                    Respectfully submitted,

                                                    /s/ Edward V. Sapone
                                                    Edward V. Sapone

Cc:   AUSA Ni Qian, Esq.
      AUSA Daniel Nessim, Esq.
      PTSO Madalyn Toledo


               Application granted.

               Dated: New York, New York
                      January 21, 2021
